Citation Nr: 0302812	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran had recognized guerrilla service from July 1942 
to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2000, the RO denied the 
veteran's claim for special monthly compensation based on the 
need for the regular aid and attendance of another person or 
by reason of being housebound.  In addition, in a rating 
decision dated in June 2001, the RO denied the veteran's 
claims for service connection for PTSD and for a total rating 
based on individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
gunshot wound of the left hip with injury to Muscle Groups 
XVI and XVII, evaluated as 20 percent disabling; unfavorable 
ankylosis of the index and middle fingers of the left hand, 
evaluated as 20 percent disabling; and for eczema of both 
hands, evaluated as 10 percent disabling.  The combined 
rating is 40 percent.

2.  There is no medical evidence establishing that the 
veteran has PTSD.

3.  The veteran completed six years of schooling.  He 
reportedly has not worked since his discharge from service.

4.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education.

5.  The veteran's service-connected disabilities do not 
render him incapable of providing for his own daily self-care 
or from protecting himself against the hazards and dangers of 
daily living without the assistance of another person.

6.  The veteran is not substantially confined to his home or 
housebound as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2002).

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

3.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person are not met.  38 U.S.C.A. § 1114 (West Supp. 
2002); 38 C.F.R. § 3.353(a) (2002).

4.  The criteria for an award of special monthly compensation 
on account of being housebound are not met.  38 U.S.C.A. 
§ 1114 (West Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  By letter dated in March 2001, the veteran was 
apprised of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development VA would 
undertake.  There is no indication that this correspondence 
was returned as undeliverable.  As such, the Board finds that 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim, as well as the 
actions expected of him and those VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records, 
reports of VA examinations, as well as post-service private 
treatment records.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



	I.  Service connection for PTSD 

Factual background

A report from a private hospital shows that the veteran was 
hospitalized in February 1998 for osteoarthritis and 
hypertension.

A report from a private physician dated in April 2000 
discloses that the veteran was seen for senile debility with 
senile cataracts, hypertensive cardiovascular disease and 
degenerative osteoarthritis.

In a letter dated in March 2001, the RO informed the veteran 
of the VCAA.  In addition, the veteran was advised that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show an injury or disease that 
began in or was made worse during service, a current physical 
or mental disability and a relationship between the current 
disability and an injury, disease or event in service.  With 
respect to his claim for service connection for PTSD, the 
veteran was requested to furnish certain information, 
including the names of all doctors and hospitals where he had 
been treated for PTSD since his discharge from service.  

In April 2001, the veteran completed an information sheet for 
PTSD.  He also provided copies of the medical reports 
summarized above.  He did not provide any information 
relating to treatment for PTSD.

Service connection is in effect for residuals of a gunshot 
wound of the left hip with injury to Muscle Groups XVI and 
XVII, evaluated as 20 percent disabling; unfavorable 
ankylosis of the index and middle fingers of the left hand, 
evaluated as 20 percent disabling; and for eczema of both 
hands, evaluated as 10 percent disabling.  



Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors have been accepted as established by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

In this case, in light of the fact that the veteran has been 
granted service connection for residuals of a gunshot wound, 
the presence of a stressor is not in dispute.  

As noted above, a prerequisite to an award of service 
connection for any disability is some evidence showing that a 
current disability exists.  In this case, the veteran was 
specifically requested to provide medical evidence of 
treatment for PTSD following his discharge from service.  
However, he only submitted evidence reflecting treatment for 
disabilities other than PTSD.  In fact, there is no clinical 
evidence of record that demonstrates that the veteran has any 
psychiatric disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  

The only evidence supporting the veteran's claim consists of 
his allegations that he has PTSD.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, since 
there is no competent medical evidence that establishes that 
PTSD is present, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.

	II.  A total rating based on individual unemployability 
due to service-connected disabilities and entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person or by reason of 
being housebound

Factual background

The veteran was afforded VA examinations of the hands and 
joints in June 2000.  It was indicated that the claims folder 
was reviewed.  The veteran's daughter accompanied him to the 
examination and was the informant as the veteran was 
described as senile.  The joints examination shows that there 
was no pain, stiffness, giving way or swelling in the left 
index or middle fingers.  It was stated that the veteran was 
not receiving treatment for his condition, and had not 
suffered flare-ups.  No functional impairment was reported.  
An examination showed no pain on motion or ankylosis.  All 
fingers of the left hand could touch the tip of the thumb.  
There was no restriction of flexion of the interphalangeal 
joints of the fingers on the left hand.  It was stated on the 
hands examinations that there was a strong grip and the 
veteran could hold objects.  An X-ray study of the left hand 
revealed osteoporosis and minimal degenerative joint disease.  
The diagnosis was based on the X-ray study finding and it was 
indicated that there was no limitation of motion of the index 
and middle fingers of the left hand.  

The veteran was afforded a VA examination of the muscles in 
June 2000.  The claims folder was reviewed and the veteran's 
daughter was the informant.  It was noted that the veteran 
had sustained a gunshot wound of the left gluteal region and 
had slight muscle atrophy.  It was stated that there were no 
flare-ups.  The veteran was able to walk around with a cane 
except when his knees became swollen due to arthritis.  It 
was noted that there was no associated injury affecting the 
bony structures or nerves.  No muscle pain was described.  An 
examination revealed a scar of the left lateral thigh.  It 
was non-adherent.  There was no tissue loss.  There was no 
damage to the tendons, bones, joints or nerves.  Muscle 
strength was normal.  No muscle herniation was present.  The 
veteran was able to move through normal range with sufficient 
comfort.  Flexion of the hip was from 0-125 degrees and 
abduction was from 0-45 degrees.  The diagnosis was left 
thigh injury secondary to gunshot wound.

A VA examination of the skin was conducted in June 2000.  The 
veteran reported recurring skin lesions on his hands, on and 
off, and associated with the intake of certain foods.  An 
examination of the hands showed slight erythema and atrophic 
skin.  There was no ulceration, exfoliation or crusting.  The 
pertinent diagnosis was post-inflammatory changes secondary 
to chronic eczematous condition of the hands.  

The veteran was afforded an aid and attendance or housebound 
examination by VA in July 2000.  It was noted that the 
veteran was on anti-hypertensive medications.  He reported 
blurry vision, urinary incontinence and pain in the hip, left 
buttock and epigastric areas.  It was indicated that the 
veteran was not permanently bedridden.  Visual acuity in both 
eyes was 20/50.  An examination showed that the veteran was 
alert and ambulated with a cane.  He was noted to be fairly 
nourished.  It was indicated that he needed assistance in 
feeding for food spills due to the tremors in his right hand.  
It was further reported that he needed assistance in taking a 
bath and attending to his personal needs due to arthritis and 
incontinence.  Pain in both knees and hips was reported.  The 
examination report states that the veteran only goes out of 
his house to get his check once a month.   The diagnoses were 
degenerative osteoarthritis of the lumbosacral spine, hips 
and knees and residuals of an injury to the left buttock.  

The RO requested in March 2001 that the veteran furnish 
information concerning treatment he had received for his 
service-connected disabilities.  In response, the veteran 
submitted evidence of treatment in 1998 for hypertension and 
osteoarthritis and treatment in 2000 for senile cataracts, 
hypertensive cardiovascular disease and osteoarthritis.  In 
April 2000, a physician noted that the veteran had been 
examined as an outpatient.  Under the "Remarks" section, it 
was written "for aid and attendance.  Patient can't walk-he 
needs assistance."

A claim for a total rating based on individual 
unemployability due to service-connected disabilities was 
received in April 2001.  It was stated that the veteran had 
not worked following service, and that he became too disabled 
to work in 1945.  It was reported that he had completed six 
years of schooling.

Service connection is in effect for residuals of a gunshot 
wound of the left hip with injury to Muscle Groups XVI and 
XVII, evaluated as 20 percent disabling; unfavorable 
ankylosis of the index and middle fingers of the left hand, 
evaluated as 20 percent disabling; and for eczema of both 
hands, evaluated as 10 percent disabling.  The combined 
rating is 40 percent.

Analysis 

A.  A total rating based on individual unemployability due to 
service-connected disabilities

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2002).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the combined schedular evaluation of the 
veteran's service-connected disabilities is 40 percent.  In 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disabilities, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected disabilities.  

The available evidence fails to establish that the veteran is 
currently receiving treatment for any of his service-
connected disabilities.  Indeed, no functional impairment of 
the left hand was reported during the VA examination in June 
2000.  Similarly, the veteran had full range of motion of the 
left hip at that time.  Finally, the findings concerning his 
eczema showed that it was mild.  There is no suggestion in 
the medical records that the veteran is unable to work solely 
due to his service-connected disabilities.  Although he 
argues that he is unable to work due to his service-connected 
disabilities, as a layman, the veteran is not competent to 
make a medical conclusion as he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu, 2 Vet. App. 
492.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  In this 
regard, there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the veteran.  Thus, the preponderance of 
the evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

B.  Aid and attendance 

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114.  Determinations as to need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of 


appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises and it is reasonable 
certain that the disability 


or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

The Board recognizes that the veteran is somewhat impaired 
secondary to his service-connected disabilities.  The 
evidence of record, however, fails to demonstrate that the 
veteran in unable to perform self-care functions due to his 
service-connected disabilities.  There is no competent 
medical evidence suggesting that his service-connected 
disabilities precluded the veteran from dressing and 
undressing, keeping himself clean and presentable, feeding 
himself, attending to the wants of nature or protecting 
himself from the hazards of daily living.  In the absence of 
such evidence, there is no basis to conclude that the 
veteran's service-connected disabilities render the veteran 
so helpless as to need regular aid and attendance.  In this 
regard, the Board notes that on the VA examination for 
purposes of aid and attendance, it was indicated that while 
the veteran needed assistance in feeding himself, this was 
apparently due to tremors in his right (non-service-
connected) hand.  His need for bathing and personal needs 
assistance was attributed, in part, to (non-service-
connected) urinary incontinence.  Accordingly, the Board 
finds that the weight of the evidence is against the claim 
for special monthly compensation based on the need for 
regular aid and attendance of another person.  

The veteran argues that he is housebound due to his service-
connected disabilities.  In this regard, the Board notes that 
the veteran does not have a single service-connected 
disability which is rated at 100 percent.  In addition, there 
is no competent medical evidence demonstrating that the 
veteran is substantially confined to his home due to his 
service-connected disabilities.  The Board observes that at 
the time of the VA examination for aid and attendance in July 
2000, it was stated that the veteran was not permanently 
bedridden and that he could ambulate with a cane.  The Board 
finds, accordingly, that the weight of the evidence is 
against the claim for special monthly compensation based on 
being housebound.




ORDER

Service connection for PTSD is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.

Special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

